                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

PETER MARIO GOICO,                    )
                                      )
                        Plaintiff,    )
                                      )
v.                                    )             Case No.: 20-1026-EFM-KGG
                                      )
STATE OFKANSAS and                    )
M.J. WILLOUGHBY as representative of )
the Kansas Attorney General’s Office, )
                                      )
                        Defendants.   )
____________________________________)

            MEMORANDUM & ORDER ON MOTION TO STAY

      Now before the Court is the Motion to Stay Discovery (Doc. 11) filed by

Defendants. Having reviewed the submissions of the parties, Defendants’ motion

is GRANTED for the reasons set forth below.

                          FACTUAL BACKGROUND

      In the present action, Plaintiff, who is representing himself pro se, alleges

that it was unconstitutional for the State of Kansas to pass HB 2244 into

             K.S.A. Supp. 21-5706, which allows people to possess
             CBD oil with small amounts of marijuana/THC. Since
             law enforcement has said they can only detect if there is
             any marijuana/THC not the amount, this law effectively
             allows addicts to have enough marijuana/THC to abuse
             through vaping. This marijuana/THC addict, not only
             harms him/herself with serious, sometimes fatal, lung
             infections (we have all probably heard about the

                                          1
             epidemic), but in doing so, also contributes to the anti-
             vape hysteria which blocks consumers’ (such as myself)
             access to vape products with restrictive prohibitive laws
             (i.e. President Trump recently decreed flavored vapes
             illegal and all vape products illegal until the FDA
             approves of them) and lawsuits against the industry.
             Many department store chains (Wal-Mart, Walgreens etc)
             have voluntarily stopped selling vape products for the
             stated reason of the lung infections. In effect, we are
             denied the ability to use the one stop smoking device
             (vaping) which actually works. Vape consumers, such as
             myself, are therefore infringed by this unconstitutional
             law.

(Doc. 1, at 3.)

      Plaintiff also filed a motion for a preliminary injunction asking the District

Court “to recognize my right to protect my access to these stop smoking devices

from hysteria generated by an unconstitutional law.” (Doc. 4, at 2.) Plaintiff

continued that “[a]ll of this blocks my access to these products, and therefore

threatens my health. All of these examples come from a law that allows the

possession of dangerous THC/marijuana products.” (Id., at 3.)

      This is the third lawsuit Plaintiff has filed on this issue – Goico v. State of

Kansas, 19-1055-JTM, Goico v. State of Kansas, No. 19-3116, and Goico v. State

of Kansas, 19-1284-CM-GEB. In addition, Plaintiff has filed a lawsuit against

federal defendants seeking to enjoin the recent partial federal ban on some vaping

products. Goico v. United States Government, et al., 20- 01025-JWB-GEB.




                                           2
      In response to Plaintiff’s Complaint in the present matter, Defendants filed a

Motion to Dismiss wherein they argued in part that Plaintiff’s case is barred by

Eleventh Amendment immunity. (See Doc. 5.) That motion is currently pending

before the District Court. Defendants bring the present motion “request[ing] an

order staying all discovery in this case and other related Rule 26 proceedings,

including the obligation to provide initial disclosures, prepare the Report of the

Parties’ Planning Meeting, and attend a scheduling conference, until the Court

rules on State Defendants’ Motion to Dismiss.” (Doc. 11, at 1.)

                                    ANALYSIS

      “The decision to stay discovery and other pretrial proceedings is firmly

vested in the sound discretion of the trial court.” Toney v. Harrod, No. 15-3209-

EFM-TJJ, 2018 WL 5830398, at *1 (D. Kan. Nov. 7, 2018) (citing Pet Milk Co. v.

Ritter, 323 F.2d 586, 588 (10th Cir. 1963); McCoy v. U.S., No. 07-2097-CM, 2007

WL 2071770, at *2 (D. Kan. July 16, 2007)). That stated, Tenth Circuit has

concluded that “the right to proceed in court should not be denied except under the

most extreme circumstances.” Commodity Futures Trading Comm’n v. Chilcott

Portfolio Mgmt., Inc., 713 F.2d 1477, 1484 (10th Cir. 1983). Thus, the District of

Kansas generally does not favor staying discovery pending a ruling on a

dispositive motion. McCoy, 2007 WL 2071770, at *2.




                                          3
      Even so, “a stay pending a ruling on a dispositive motion is appropriate

where the case is likely to be finally concluded as a result of the ruling, where the

facts sought through the remaining discovery would not affect the ruling on the

pending motion, or where discovery on all issues in the case would be wasteful and

burdensome.” Toney, 2018 WL 5830398, at *1. See also Citizens for Objective

Public Educ. Inc. v. Kansas State Bd. of Educ., No. 13-4119–KHV, 2013 WL

6728323, *1 (D. Kan. Dec.19, 2013); see also Kutilek v. Gannon, 132 F.R.D. 296,

297–98 (D. Kan. 1990). Also, a stay is appropriate when the party requesting it

has filed a dispositive motion asserting absolute or qualified immunity. Id., at *2.

Defendants’ dispositive motion pending before the District Court argues that

Plaintiffs’ Complaint should be dismissed based on Defendants’ sovereign

immunity. (See generally Doc. 5.)

      As stated by the United States Supreme Court in Ashcroft v. Iqbal, a

plaintiff “is not entitled to discovery, cabined or otherwise,” against government

officials raising immunity defenses. 556 U.S. 662, 686, 129 S.Ct. 1937, 1954, 173

L.Ed.2d 868 (2009). Defendants are correct that Iqbal “is very clear that under

these circumstances, it is not appropriate to impose what some might regard as

minimal burdens of litigation or even limited discovery. Immunity is immunity

from liability as well as the burdens of litigation, including discovery.” (Doc. 11,

at 2 (citing Iqbal, 556 U.S. at 672 (internal citation omitted).) It is well established


                                           4
that the immunity defense gives government officials “a right … to avoid the

burdens of ‘such pretrial matters as discovery … .’” Behrens v. Pelletier, 516

U.S. 299, 308, 116 S.Ct. 834, 839, 133 L.Ed.2d 773 (1996) (internal citation

omitted).

      Plaintiff indicates he “partially agree[s] with opposing council’s request to

stay discovery; discovery should wait until the current pending motions (including

my own motion for preliminary injunction) are resolved.” (Doc. 19, at 1.)

Plaintiff then uses the remainder of his response brief addressing his contention

that defense counsel “is using this motion to represent old claims that are in dispute

(if not flat out debunked). I, therefore, am using my allowed reply to remind the

court of the nature of the disputes.” (Id.) Plaintiff does not dispute – or even

address – Defendants’ contentions regarding sovereign immunity other than to

state that “[t]he Eleventh Amendment was never intended to protect

unconstitutional laws.” (Id.)

      It is well-established in this District that “when immunity is asserted by

dispositive motion, a stay of discovery is appropriate pending a ruling on the

immunity issue.” Garrett’s Worldwide Enterprises, LLC, et al. v. U.S., No. 14-

2281-JTM, 2014 WL 7071713, at *1 (D. Kan. Dec. 12, 2014). While limited

circumstances exist in which discovery may be permitted on narrowly tailored

issues after an immunity is raised, the fact remains that “plaintiff bears the burden


                                          5
of demonstrating ‘how [such] discovery will raise a genuine fact issue as to

defendant’s … immunity claim.’” Martin v. County of Santa Fe, 626 Fed. Appx.

736, 740 (10th Cir. 2015) (in the context of a qualified immunity defense) (quoting

Cole v. Ruidoso Mun. Sch., 43 F. 3d 1373, 1387 (10th Cir. 1994)). Plaintiff’s

brief does not establish how discovery would relate to, or assist with the

determination of, the issue of immunity. To the contrary, Plaintiff appears to be in

agreement with the staying of discovery. (See Doc. 19, at 1.)

      As such, Defendants’ Motion to Stay (Doc. 14) is GRANTED until the

District Court rules on Defendants’ dispositive motion.1 In reaching this

determination, the Court makes no inference or findings as to the potential validity

of Defendants’ sovereign immunity defense.



      IT IS THEREFORE ORDERED that the City Defendants’ Motion to Stay

(Doc. 11) is GRANTED.

      IT IS SO ORDERED.

      Dated this 30th day of March, 2020, at Wichita, Kansas.


                                   S/ KENNETH G. GALE
                                  HON. KENNETH G. GALE
                                  U.S. MAGISTRATE JUDGE

1
 This Order will stay discovery, but will not impact the resolution of the Motion for
Preliminary Injunction currently pending before the District Court.
                                            6
